JOHNSON, J.,
concurring specially in part: I would affirm the trial court in this case, but would not reach the issue of whether there is continuing vitality in National Grange Mutual Insurance Co. v. Smith, 133 N.H. 279, 574 A.2d 1386 (1990). Hence, I concur in the result reached by my colleagues Justices Horton and Batchelder, but I do not conclude that National Grange should be overruled.
The trial court made significant findings of fact that lead me to this conclusion. The trial court found as follows:
“Metropolitan’s repeated and steadfast refusal to participate in any way constituted a waiver on the part of Metropolitan of any objection it might have been able to assert to the terms of the arbitration proceedings agreed upon by the Ralphs and National Grange, including the term regarding addition of pre-judgment interest as part of any award.”
The trial court further found that:
“Metropolitan is now seeking to renege on its position, expressed in Mr. Auth’s [Metropolitan’s claim service representative] letter of August 3, 1988 (Plaintiffs’ Exhibit 24), that it would participate should the arbitration hearing result in a verdict in excess of National Grange’s policy limit, which did occur here by virtue of pre-judgment interest being part of the arbitrators’ award as per agreement of the Ralphs and National Grange.”
The record supports the trial court’s findings of fact. See Renovest Co. v. Hodges Development Corp., 135 N.H. 72, 79, 600 A.2d 448, 452 (1991). Finally, tlie trial court in its written order concluded:
“Defendants note-that the plaintiff’s position is inconsistent: on the one hand, it seeks to bind defendants to the arbi*387tration award, while on the other hand plaintiff seeks to exclude prejudgment interest from that award, asserting that it is not bound by the agreement between defendants and National Grange.
The Court finds that plaintiff is responsible for payment of prejudgment interest. Plaintiff cannot simultaneously accept the arbitration award and reject the agreement regarding interest upon which the award was premised.”
I concur with the trial court’s ultimate findings. I conclude that Metropolitan is estopped to deny coverage for the entire award granted to the Ralphs based on its conduct prior to and after the arbitration award. The arbitration award was made in January 1990. On April 4, 1990, Mr. Auth, on behalf of Metropolitan, wrote to the Ralphs’ attorney, “I have reviewed this matter quite closely and in view of the fact that the American Arbitration Association places a value of $90,000.00 on this case I must deny any claims for Underinsured Motorist coverage as you failed to obtain a verdict either equal to or in excess of the underlying carriers policy limit.” (Emphasis added.) Mr. Auth, however, who at this time was surely aware of the parties’ agreement as to pre-judgment interest, did state that “Metropolitan Property and Liability Insurance Company hereby grants its consent to settle the third party liability claim with National Grange Insurance Company for their $100,000 policy limit.” The Ralphs attempted to have the arbitration -with Metropolitan proceed, but Metropolitan refused. This case then followed.
Simply put, Metropolitan refused to take part in the original arbitration proceedings with Clark’s insurance company, yet insisted that the Ralphs were bound by the results of the very arbitration proceeding in which it declined to participate. As the trial court aptly found, “Metropolitan cannot have it both ways: on the one hand seeking to bind the Ralphs to the arbitration award while on the other hand seeking to exclude from that award prejudgment interest on grounds that Metropolitan did not agree to any of the terms of the arbitration proceedings.” In my view, Metropolitan had to accept all of the arbitration award — that is, damages plus interest from the date of the writ — or none of it. Metropolitan cannot accept that portion of the award that it likes and reject that portion of the award it dislikes.
My colleagues have engaged in an interesting discussion of National Grange. Two of my colleagues would overrule that case, which was decided only three years ago by a unanimous court; two of my colleagues believe it mandates a finding in favor of Metropolitan. I *388see no cause to reach the issue as this case can be decided as set forth above.
This court has repeatedly extolled the virtues of stare decisis. See, e.g., Brannigan v. Usitalo, 134 N.H. 50, 53, 587 A.2d 1232, 1233 (1991); Petition of Correia, 128 N.H. 717, 721-22, 519 A.2d 263, 266 (1986). I see no reason, whatsoever, for an appellate court to go out of its way to overrule a case when ample grounds exist upon which to decide the case without doing violence to the doctrine of stare decisis. There may be a case in the future where National Grange must be revisited. When, and if, that time comes I will approach the case with stare decisis firmly in mind. Of course, if the legislature addresses the problem which confronts us today, there will be no need to revisit National Grange. This case, however, does not call for such an examination at this time; hence, to that extent I can not join my colleagues Justices Horton and Batchelder in their call to overrule National Grange.